Exhibit HOME SYSTEM GROUP STATEMENT OF POLICY ON INSIDER TRADING Adopted November 30, 2009 Introduction It is the policy of Home System Group and its subsidiaries (“Home System”) that all employees comply fully with the insider trading securities laws and regulations of the United States, of the several states, and of foreign jurisdictions, wherever they apply. All personnel must maintain a basic familiarity with the principles and purposes of these laws as they may be applied to Home System, and avoid any activity that might violate these laws or give any appearance either of a violation. This policy statement has been designed to prevent the violation of securities laws and to ensure that you do not engage in any activity that violates the spirit of the insider trading restrictions of those laws, is unfair to Home System’s public stockholders, or creates an appearance of a violation. Compliance with this Statement of Policy is part of your job responsibility. Any failure to comply with this policy will subject you to appropriate disciplinary action, which may include suspension or termination. This Statement of Policy also applies to your spouse, any immediate family member living in your household, any trust of which you or your spouse serves as trustee or any entity in which you or a member of your immediate family has an ownership interest. You are responsible for their compliance with this Statement of Policy. References in this Statement of Policy to “Home System,” “the Company,” “our” or “we” refer to Home System Group and all of its subsidiaries. Insider Trading It is generally illegal for any person, either personally or on behalf of others, to trade in securities on the basis of material, nonpublic information. It is also generally illegal to communicate (to “tip”) material, nonpublic information to others who may trade in securities on the basis of that information. These illegal activities are commonly referred to as “insider trading”. Penalties for insider trading violations include civil fines of up to three times the profit gained or loss avoided by the trading, criminal fines of up to $1 million, and imprisonment for up to 10 years. There may also be liability to those damaged by the trading. A company whose employee violates the insider trading prohibitions may be liable for a civil of up to the greater of $1 million or three times the profit gained or loss avoided as a result of the insider trading violation.
